                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

Case No.      CV 18-4297-DMG (AGRx)                                         Date     June 11, 2019

Title Neman Brothers and Assoc., Inc. v. One Step Up Ltd, et al.


Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                                     Not Reported
              Deputy Clerk                                                   Court Reporter

    Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
              Not Present                                                    Not Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
             LACK OF PROSECUTION

         Absent a showing of good cause, an action must be dismissed without prejudice if the summons
and third-party complaint are not served on a defendant within 90 days after the complaint is filed. See
Fed. R. Civ. P. 4(m). Generally, third-party defendant must answer the complaint within 21 days after
service (60 days if the defendant is the United States).

         In the present case, it appears that one or more of these time periods has not been met.
Accordingly, the Court, on its own motion, orders third party plaintiff(s) to show cause in writing on or
before June 25, 2019 why the third-party complaint should not be dismissed as to defendants Time Less,
Inc. and Jaw Design for lack of prosecution. As an alternative to a written response by third-party
plaintiff(s), the Court will consider the filing of one of the following, as an appropriate response to this
Order To Show Cause, on or before the above date, as evidence that the matter is being prosecuted
diligently:

___X___ Proof(s) of service of summons and third-party complaint on the third-party defendant(s): Jaw
        Design;
___X___ An answer by the following third-party defendant(s): Time Less, Inc.
___X___ Third-party plaintiff's application for entry of default pursuant to Rule 55a of the Federal Rules
        of Civil Procedure;

        It is third-party plaintiff's responsibility to respond promptly to all Orders and to prosecute the
action diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, third-party plaintiff(s) must also pursue Rule 55 remedies promptly upon the default of any
third-party defendant. All stipulations affecting the progress of the case must be approved by this Court.
(Local Rules 7-1 and 7-2.)

        No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a response
by third-party plaintiff(s) is due. This action will be dismissed as to defendants Time Less, Inc. and
Jaw Design if the above-mentioned document(s) are not filed by the date indicated above.

CV-90                                 CIVIL MINUTES - GENERAL                      Initials of Deputy Clerk KT
